                Case 2:18-cr-00092-RAJ Document 248 Filed 05/03/21 Page 1 of 5




 1                                                               HONORABLE RICHARD A. JONES

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
 9                                       AT SEATTLE

10    UNITED STATES OF AMERICA,                         Case No. CR 18-0092-RAJ

11                                 Plaintiff,           DECLARATION OF ANGELO J.
                      v.                                CALFO IN SUPPORT OF
12                                                      DEFENDANT HANSEN’S
      BERNARD ROSS HANSEN, and                          OPPOSITION TO GOVERNMENT’S
13    DIANE RENEE ERDMANN,                              MOTION IN LIMINE TO EXCLUDE
                                                        CERTAIN EVIDENCE RELATED TO
14
                                   Defendants.          NORTWEST TERRITORIAL MINT
15                                                      BANKRUPTCY

16

17

18         I, Angelo J. Calfo, declare as follows:

19         1.       I am an attorney with Calfo Eakes LLP and represent Bernard Ross Hansen in the

20 above-captioned case. I am over eighteen years of age and am competent to testify herein. I make

21 the following statements based on my personal knowledge.

22         2.       Attached hereto as Exhibit 1 is a true and correct copy of a letter dated July 3, 2019

23 from AUSA Brian Werner to defense counsel disclosing expert witnesses the government may call

24 during trial.

25

     DECLARATION OF ANGELO J. CALFO IN SUPPORT                                                LAW OFFICES
                                                                                           CALFO EAKES LLP
     OF HANSEN’S OPPOSITION TO GOVERNMENT’S                                        1301 SECOND AVENUE, SUITE 2800
                                                                                     SEATTLE, WASHINGTON 98101
     MIL TO EXCLUDE CERTAIN EVIDENCE                                              TEL (206) 407-2200 FAX (206) 407-2224
     (Case No. CR 18-0092-RAJ) - 1
                Case 2:18-cr-00092-RAJ Document 248 Filed 05/03/21 Page 2 of 5




 1         3.       Attached hereto as Exhibit 2 is a true and correct copy of an excerpt from an FD-

 2 302 memo of an interview of Mark Calvert on April 21, 2016, produced at Bates number

 3 FBI_000036.

 4         4.       According to the government’s discovery, Hansen resigned from his role at NWTM

 5 on April 12, 2016, the day after Calvert took control of NWTM as Trustee.

 6         5.       Attached hereto as Exhibit 3 is a true and correct copy of an email dated April 12,

 7 2016 from Ross Hansen to Mark Calvert re Change of locks and combos in Dayton, produced at

 8 Bates number NWTM_001953/HANSEN000859.

 9         6.       Attached hereto as Exhibit 4 is a true and correct copy of an email from Bill Atalla

10 with a message from Mark Calvert to the NWTM Staff distribution group re Great News of Good

11 Friday!!, produced at Bates number CHS_000186–187.

12         7.       Attached hereto as Exhibit 5 is a true and correct copy of the Fourth Supplemental

13 Reply Declaration of Mark Calvert in Support of Fee Applications of Chapter 11 Trustee and

14 Trustee’s Professionals, Doc. 2063, Bankruptcy Case No. 16-11767-CMA, filed on March 25,

15 2019.

16         8.       According to the government’s discovery, Calvert provided the FBI with over

17 14,000 pages of documents as Trustee. Based on documents the government has produced, Calvert

18 emailed with FBI agents more than 250 times between April 2016 and June 2019, and spoke with

19 the FBI no fewer than 13 times between April 2016 and August 2019.

20         9.       Attached hereto as Exhibit 6 is a true and correct copy of an email dated June 30,

21 2016 from Mr. Calvert to FBI Agents Williamson and Bozzelli re Ross Hansen Cell Phone Log,

22 produced at Bates number TRUSTEE_006792.

23         10.      Attached hereto as Exhibit 7 is a true and correct copy of an email string dated

24 August 12, 2016 from Mr. Calvert to FBI Agent Williamson, cc Dave Huffman re John Rickey

25 Email CD, produced at Bates number TRUSTEE_0007341-7342.

     DECLARATION OF ANGELO J. CALFO IN SUPPORT                                              LAW OFFICES
                                                                                         CALFO EAKES LLP
     OF HANSEN’S OPPOSITION TO GOVERNMENT’S                                      1301 SECOND AVENUE, SUITE 2800
                                                                                   SEATTLE, WASHINGTON 98101
     MIL TO EXCLUDE CERTAIN EVIDENCE                                            TEL (206) 407-2200 FAX (206) 407-2224
     (Case No. CR 18-0092-RAJ) - 2
            Case 2:18-cr-00092-RAJ Document 248 Filed 05/03/21 Page 3 of 5




 1        11.     Attached hereto as Exhibit 8 is a true and correct copy of an email string dated

 2 April 26, 2017 from Mr. Calvert to Erin Robinson, cc Paul Wagner and FBI Agent Williamson re

 3 Hal Lindsey, produced at Bates number TRUSTEE_007777.

 4        12.     Attached hereto as Exhibit 9 is a true and correct copy of an email dated September

 5 29, 2017 from Mr. Calvert to FBI Agent Williamson, cc Mike Gearin re FBI Request Sept 2017,

 6 produced at Bates number TRUSTEE_008810.

 7        13.     Attached hereto as Exhibit 10 is a true and correct copy of an email dated May 5,

 8 2016 from Mr. Calvert to FBI Agent Williamson re Attorney Client Privilege, produced at Bates

 9 number TRUSTEE_006784.

10        14.     Attached hereto as Exhibit 11 is a true and correct copy of an email dated

11 December 13, 2016 from Mr. Calvert to FBI Agents Williamson and Bozzelli, cc Mr. Gearin, Mr.

12 Neu re Searching for Documents on Storage, produced at Bates number TRUSTEE_007657-58.

13        15.     Attached hereto as Exhibit 12 is a true and correct copy of an email dated

14 December 21, 2016 from Mr. Calvert to FBI Agents Williamson and Bozzelli re CH Resignation,

15 with attachment, produced at Bates number TRUSTEE_007666-67.

16        16.     Attached hereto as Exhibit 13 is a true and correct copy of an email dated April 18,

17 2016 from Mr. Calvert to FBI Agent Williamson re Customer order completed by Ross, produced

18 at Bates number TRUSTEE_006691.

19        17.     Attached hereto as Exhibit 14 is a true and correct copy of an email string dated

20 April 21, 2016 from Mr. Calvert to FBI Agent Williamson re Notice of Criminal Actions with

21 regaurds [sic] to Northwest Territorial Mint, produced at Bates number TRUSTEE_006719-20.

22        18.     Attached hereto as Exhibit 15 is a true and correct copy of an email string dated

23 April 21, 2016 from Mr. Calvert to FBI Agent Williamson re Notice of Criminal Actions with

24 regaurds [sic] to Northwest Territorial Mint, produced at Bates number TRUSTEE_006721-22.

25

     DECLARATION OF ANGELO J. CALFO IN SUPPORT                                            LAW OFFICES
                                                                                       CALFO EAKES LLP
     OF HANSEN’S OPPOSITION TO GOVERNMENT’S                                    1301 SECOND AVENUE, SUITE 2800
                                                                                 SEATTLE, WASHINGTON 98101
     MIL TO EXCLUDE CERTAIN EVIDENCE                                          TEL (206) 407-2200 FAX (206) 407-2224
     (Case No. CR 18-0092-RAJ) - 3
            Case 2:18-cr-00092-RAJ Document 248 Filed 05/03/21 Page 4 of 5




 1         19.    Attached hereto as Exhibit 16 is a true and correct copy of an email string dated

 2 April 29, 2016 from Mr. Calvert to FBI Agent Williamson re Pawn shop, produced at Bates

 3 number TRUSTEE_006674-76.

 4         20.    Attached hereto as Exhibit 17 is a true and correct copy of an email dated January

 5 12, 2017 from Mr. Calvert to FBI Agents Bozzelli and Williamson re documentation of Hal

 6 Lindsay, with attachments, produced at Bates number FBI302_007365-68.

 7         21.    Attached hereto as Exhibit 18 is a true and correct copy of an FD-302 memo

 8 regarding a meeting on April 14, 2017 with FBI Agents Williamson and Bozzelli, AUSA Werner,

 9 and Cascade Capital Group (CCG) representatives Mr. Calvert, Jessica Gilmore, and Mr. Calvert’s

10 attorney, Mike Gearin, produced at Bates number FBI_000004.

11         22.    Attached hereto as Exhibit 19 is a true and correct copy of an email string dated

12 May 2, 2016 from Mr. Calvert to FBI Agent Williamson re Criminal Action, produced at Bates

13 number TRUSTEE_006798-99.

14         23.    Attached hereto as Exhibit 20 is a true and correct copy of excerpts from

15 presentation slides titled “Northwest Territorial Mint LLC, Case No. 16-11767 CMA, Initial

16 Customer and Creditor Meeting, May 11, 2016, 1:30 PM,” produced at Bates number

17 TRUSTEE_006436-76.

18         24.    Attached hereto as Exhibit 21 is a true and correct copy of an email string from

19 FBI Agent Bozzelli to AUSA Werner re Ross / Settlement, produced at Bates number

20 TRUSTEE_007257-59.

21         25.    Attached hereto as Exhibit 22 is a true and correct copy of an email string dated

22 October 17, 2016 from Mr. Calvert to FBI Agent Williamson re Help please!, produced at Bates

23 number TRUSTEE_007227.

24

25

     DECLARATION OF ANGELO J. CALFO IN SUPPORT                                           LAW OFFICES
                                                                                      CALFO EAKES LLP
     OF HANSEN’S OPPOSITION TO GOVERNMENT’S                                   1301 SECOND AVENUE, SUITE 2800
                                                                                SEATTLE, WASHINGTON 98101
     MIL TO EXCLUDE CERTAIN EVIDENCE                                         TEL (206) 407-2200 FAX (206) 407-2224
     (Case No. CR 18-0092-RAJ) - 4
             Case 2:18-cr-00092-RAJ Document 248 Filed 05/03/21 Page 5 of 5




 1         26.    Attached hereto as Exhibit 23 is a true and correct copy of an email string dated

 2 February 24, 2017 from Mr. Calvert to FBI Agents Williamson and Bozzelli, cc Mr. Gearin, re

 3 Case Rumors, produced at Bates number TRUSTEE_007708-09.

 4         27.    Attached hereto as Exhibit 24 is a true and correct copy of excerpts from a

 5 transcript of the digitally recorded proceedings before the Honorable Christopher M. Alston, dated

 6 March 13, 2019, in the Bankruptcy Case No. 16-11767-CMA, filed as Doc. 2223 on January 31,

 7 2020.

 8         28.    Attached hereto as Exhibit 25 is a true and correct copy of an email string dated

 9 June 2, 2016 from Mr. Gearin to FBI Agents Williamson and Bozzelli, Mr. Calvert, cc AUSA

10 Werner, Mr. Neu, and Rachel Tausend, re Search for Medallic Documents for 2004 Discovery

11 Request, produced at Bates number TRUSTEE_007065-67.

12         29.    Attached hereto as Exhibit 26 is a true and correct copy of an email string dated

13 February 7, 2018 from Mr. Calvert to FBI Agent Williamson, cc Paul Wagner, Mr. Gearin, re

14 Updated Returned Inventory List, produced at Bates number FBI302_000094-95.

15         30.    Attached hereto as Exhibit 27 is a true and correct copy of a transcript of the

16 digitally recorded proceedings before the Honorable Christopher M. Alston, dated November 18,

17 2016, in the Bankruptcy Case No. 16-11767-CMA, filed as Doc. 839 on December 1, 2016.

18         DATED this 3rd day of May, 2021 at Seattle, Washington.

19
                                                        s/ Angelo J. Calfo
20                                                      ANGELO J. CALFO
21

22

23

24

25

     DECLARATION OF ANGELO J. CALFO IN SUPPORT                                            LAW OFFICES
                                                                                       CALFO EAKES LLP
     OF HANSEN’S OPPOSITION TO GOVERNMENT’S                                    1301 SECOND AVENUE, SUITE 2800
                                                                                 SEATTLE, WASHINGTON 98101
     MIL TO EXCLUDE CERTAIN EVIDENCE                                          TEL (206) 407-2200 FAX (206) 407-2224
     (Case No. CR 18-0092-RAJ) - 5
